Case 1:20-cv-00821-LMB-JFA Document 43-1 Filed 08/10/20 Page 1 of 3 PageID# 943




          EXHIBIT A
Case 1:20-cv-00821-LMB-JFA Document 43-1 Filed 08/10/20 Page 2 of 3 PageID# 944



                     Supplemental Declaration of Ismael Castillo Gutierrez

 I, Ismael Castillo Gutierrez, declare as follows:

    1. I am one of the Plaintiffs in this case. I have previously submitted a declaration in this
       case and submit this supplemental declaration to provide additional information to the
       Court.

    2. Since my first declaration in this case, there are roughly the same number of people in my
       dorm. I think two people have been deported, but there has not been a large reduction.
       There are between 30 and 40 people in my dorm. Social distancing still remains
       impossible. I have not seen any social distancing measures being taken.

    3. I was tested for COVID-19 a second time about two weeks ago. I have not received test
       results as of the writing of this declaration. Some of the people in my dorm heard staff
       say that everyone in my dorm has tested positive again.

    4. I am still experiencing COVID-19 symptoms. On August 4, I had diarrhea, nausea, and
       headaches. On the night of August 5, I had chest pain, issues breathing, and felt
       suffocation. I was so afraid of falling asleep that night because I felt like I was going to
       asphyxiate. I did not ask for help because the requests take too long and they always give
       people acetaminophen. I am still having trouble sleeping and body aches.

    5. I have also lost my appetite. I only eat once a day, often it is food I buy from the
       commissary because I do not like the food they serve us, and I have not been able to
       regain any of the weight I have lost since I got sick.

    6. On August 7, I went to the doctor at noon and received Pepto Bismol and acetaminophen.
       I told the doctor I wanted to gain weight, but all she did was give me these medications.
       The doctor told me I should let them know if the pain and diarrhea continue.

    7. In the morning of August 8, I was again given Pepto Bismol and acetaminophen.

    8. I am tired of asking for help at Farmville and not getting proper treatment. Many of my
       symptoms have been untreated. I know I won’t be helped if I ask so why should I even
       bother?

    9. There are other people in my dorm who have body aches, headaches, and chest pain.
       Some people get acetaminophen and others buy medicine at the commissary to ease some
       of their symptoms.

    10. The only change in conditions since my first declaration is that we are now being
        provided Gatorade. That started about two weeks ago. The staff still checks our
        temperature every day. I hear other detainees question the staff about how they expect
        detainees to get better if they are not receiving proper treatment.

    11. I was served expired milk last week. I asked them to change the milk and they did.
Case 1:20-cv-00821-LMB-JFA Document 43-1 Filed 08/10/20 Page 3 of 3 PageID# 945
